Exhibit 10.1 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. EXCLUSIVE LICENSE AGREEMENT PREAMBLE This Agreement is made and entered into, effective as of March 4, 2013, (“Effective Date”)by and between: Washington University, a corporation established by special act of the Missouri General Assembly approved February 22, 1853 and acts amendatory thereto, having its principal offices at One Brookings Drive, St. Louis, Missouri 63130 (hereinafter referred to as "WU"); and Chromadex a corporation organized and existing under the laws of the State of California, having its principal offices at 10005 Muirlands Blvd. Suite G Irvine CA 92618 (hereinafter referred to as "Licensee") and the following correspondence addresses: Attn:Legal/C.F.O Postal: 10005 Muirlands Blvd. #G City, State, Zip: Irvine CA 92618 Fax:949-600-9597 Email: tom.varvaro@chromadex.com Attn:Accounting Postal: 10005 Muirlands Blvd. #G City, State, Zip: Irvine CA 92618 Fax:949-600-9597 Email: jamesl@chromadex.com Attn:Technical Postal: 10005 Muirlands Blvd. #G City, State, Zip: Irvine CA 92618 Fax:949-600-9597 Email: tom.varvaro@chromadex.com License Issue Fee: $[*] License Maintenance Fee: $25,000 Options for Improvement: 1 yr option; $[*] additional licensing fee per improvement. Milestones and Payments: Market Milestone Timing
